J-A13041-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHRISTOPHER A. CALABRETTA,       :  IN THE SUPERIOR COURT OF
 LOUISE JOY CALABRETTA, SCOTT     :        PENNSYLVANIA
 HORNBAKER, KAREN HORNBAKER,      :
 JAMES JOLINGER, ROBIN LERNER,    :
 BETH ANN MARCIN, MARC D.         :
 ZLOTNIKOFF AND LISA D.           :
 ZLOTNIKOFF                       :
                                  :
                 v.               :
                                  :
 GUIDI HOMES, INC., AND SPRING    :
 HOUSE FARM INC., AND MCINTYRE    :
 CAPRON & ASSOCIATES, P.C.        :
                                  :
                 v.               :
                                  :
 KELLY PLASTERING, INC.,          :
 EXTERIORS, INC. D/B/A EXTERIORS :
 ASSOCIATES, HICKORY HILL         :
 BUILDERS, INC., AND J. SMITH     :
 CONSTRUCTION, LLC D/B/A JOHN     :
 SMITH CONSTRUCTION               :
                                  :
 APPEAL OF: GUIDI HOMES, INC. AND :
 SPRING HOUSE FARM, INC.          : No. 2001 EDA 2019

                  Appeal from the Order Entered June 3, 2019
             in the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 2017-01624


BEFORE:      BENDER, P.J.E., LAZARUS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                 FILED OCTOBER 05, 2020

       Guidi Homes, Inc. (Guidi Homes) and Spring House Farm, Inc. (Spring

House Farm) (collectively, Appellants) appeal from the order entered June 3,



____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-A13041-20


2019, which granted in part and denied in part their motion for summary

judgment. Upon review, we quash this appeal.

        Due to our disposition, a detailed recitation of the facts and procedural

history of this case is unnecessary. Briefly, Scott Hornbaker, Karen

Hornbaker, James Jolinger, Robin Lerner (collectively, the Homeowners),

and several others filed suit on February 13, 2017, alleging home

construction defects in the new-construction homes that they had purchased

from Spring Hill and were built by Guidi Homes.1 Additional parties were

joined, an amended complaint was filed, and Appellants filed preliminary

objections, which the trial court overruled on October 13, 2017.

        Relevant to this appeal, on January 18, 2019, Appellants filed a motion

for summary judgment seeking dismissal of the Homeowners’ claims against

Appellants on the basis that, inter alia, the claims were barred by the statute

of repose.2 After hearing argument, the trial court entered an order on June


____________________________________________


1   The remaining parties listed in the caption are not involved in this appeal.

2   The statute of repose relating to construction projects provides as follows.

        (a) General rule.--Except as provided in subsection (b), a civil
        action or proceeding brought against any person lawfully
        performing or furnishing the design, planning, supervision or
        observation of construction, or construction of any improvement
        to real property must be commenced within 12 years after
        completion of construction of such improvement to recover
        damages for:

(Footnote Continued Next Page)


                                           -2-
J-A13041-20


3, 2019, granting in part and denying in part the motion for summary

judgment. Specifically, the trial court granted the motion for summary


(Footnote Continued) _______________________

             (1) Any deficiency in the design, planning, supervision or
             observation of construction or construction of the
             improvement.

             (2) Injury to property, real or personal, arising out of any
             such deficiency.

             (3) Injury to the person or for wrongful death arising out
             of any such deficiency.

             (4) Contribution or indemnity for damages sustained on
             account of any injury mentioned in paragraph (2) or (3).

      (b) Exceptions.—

             (1) If an injury or wrongful death shall occur more than
             ten and within 12 years after completion of the
             improvement a civil action or proceeding within the scope
             of subsection (a) may be commenced within the time
             otherwise limited by this subchapter, but not later than 14
             years after     completion of construction of such
             improvement.

             (2) The limitation prescribed by subsection (a) shall not be
             asserted by way of defense by any person in actual
             possession or control, as owner, tenant or otherwise, of
             such an improvement at the time any deficiency in such an
             improvement constitutes the proximate cause of the injury
             or wrongful death for which it is proposed to commence an
             action or proceeding.

      (c) No extension of limitations.--This section shall not extend
      the period within which any civil action or proceeding may be
      commenced under any provision of law.

42 Pa.C.S. § 5536.



                                          -3-
J-A13041-20


judgment as to count IV (negligence claims dismissed under the gist of the

action doctrine3), and denied it in all other respects.

       In its order denying Appellants’ motion for summary judgment based

on the statute of repose barring the Homeowners’ claims, the trial court

stated that the “current state of the law on the statute of repose is

somewhat unclear.” Order, 6/3/2019, at 2 n.3. As noted supra, section 5336

states, subject to exceptions, “a civil action or proceeding brought against

any person lawfully performing or furnishing the design, planning,

supervision     or   observation     of   construction,   or   construction   of   any

improvement to real property must be commenced within 12 years after

completion of construction of such improvement” to recover certain

damages. 42 Pa.C.S. § 5336(a) (emphasis added). The trial court noted the

term “lawfully” in the statute is unclear as to whether it “requires compliance

with[] (1) all prerequisites necessary to obtain municipal permission to

engage in the various activities mentioned in the statute; or (2) all local and

state ordinances, regulations[,] and statutes.” Order, 6/3/2019, at 2 n.3.

After discussing two unpublished memoranda from this Court, the trial court

found “that a genuine issue of material fact exists as to whether the homes

____________________________________________


3 The gist of the action doctrine is used to determine whether a claim sounds
in contract or negligence. Kelly Sys., Inc. v. Leonard S. Fiore, Inc., 198
A.3d 1087, 1092-93 (Pa. Super. 2018), citing Bruno v. Erie Ins. Co., 106
A.3d 48, 68-69 (Pa. 2014).




                                           -4-
J-A13041-20


were lawfully constructed, under either aforementioned interpretation of

‘lawfully’” and therefore, summary judgment could not be entered on the

issue of whether the statute of repose applies to Appellants. Id.

        This appeal followed.4,    5   On July 22, 2019, the Homeowners filed an

application to quash the appeal and brief in support thereof with this Court.

They maintained that the June 3, 2019 order is not a final order under

Pa.R.A.P. 341(b)(1) because it did not dispose of all claims and all parties.

Application to Quash, 7/22/2019, at 5. The Homeowners further argued the

order is not a collateral order under Pa.R.A.P. 313 because it addressed

underlying claims and is not separable from and collateral to the main cause

of action, Appellants’ interests will not go unprotected because they can

defend this action at trial, and Appellants’ claims will not be irreparably lost

if review is postponed until final judgment. Id. at 5-6. On August 2, 2019,

Appellants filed a response, wherein they agreed the order is not final, but

argued that it is immediately appealable as a collateral order. Answer to

Application to Quash, 8/2/2019, at 2. Appellants contended that               a

determination of whether the statute of repose bars the Homeowners’ claims

____________________________________________


4  On July 3, 2019, Appellants simultaneously filed a motion for
reconsideration, or in the alternative, to certify the June 3, 2019 order as
immediately appealable pursuant to 42 Pa.C.S. § 702(b), with the trial court,
and a notice of appeal with this Court. The trial court did not rule on the
motion or certify the appeal.

5   Appellants and the trial court complied with Pa.R.A.P. 1925.



                                           -5-
J-A13041-20


is separable from the main cause of action, i.e., whether the homes have

defects. Id. at 2-3. They further argued that the interest in “immunity from

suit [under the statute of repose] for a specific class of persons and

companies, rather than one company’s mere hope to escape liability,” as

well as an interest in finality, are sufficiently important interests to warrant

immediate review. Id. at 4. Finally, Appellants argued that their immunity

from suit under the statute of repose is irreparably lost if this case is

erroneously permitted to go to trial. Id. at 10-11. On November 21, 2019,

this Court denied the application to quash without prejudice to the

Homeowners’ right to “raise the issue in their brief or, after the appeal has

been assigned to the panel of this Court that will decide the merits of the

appeal,   in   a   properly   filed   application.”   Order,   11/21/2019.   The

Homeowners declined to argue the issue of appealability in their brief or file

a subsequent application to quash.

      Appellants present the following questions for our review.

          1. Precedent to the main issue, below, the Court must first
             decide the preliminary question whether its appellate
             jurisdiction has been properly invoked, under the collateral
             order doctrine codified in Pa.R.A.P. 313.

          2. The main issue presented for decision by this Court is
             whether the [s]tatute of [r]epose for construction projects
             bars the claims of [the Homeowners] here, where suit was
             filed more than twelve years from the completion of
             construction, liability is asserted against those having a
             role in the construction, the action claims deficiencies in
             construction leading to harm, and there is no evidence of
             any “unlawful” construction within the meaning of the
             [s]tatute.

                                         -6-
J-A13041-20



Appellants’ Brief at 4.

       As Appellants recognize, before we may address the applicability of the

statute of repose to Appellants, we must first determine whether the June 3,

2019 order is appealable, because appealability implicates our jurisdiction.6

Interest of J.M., 219 A.3d at 650. “Jurisdiction is purely a question of law;

the appellate standard of review is de novo and the scope of review

plenary.” Id. (citation and internal quotation marks omitted). To be

appealable, the order must be a final order, an interlocutory order

appealable by right or permission,7 or a collateral order. Pa.R.A.P. 341-42;

42 Pa.C.S. § 702(a)-(b); Pa.R.A.P. 311-13; In the Interest of J.M., 219

A.3d 645, 650 (Pa. Super. 2019).

       Generally, a final order is any order that disposes of all claims and all

parties. Pa.R.A.P. 341(b). We agree with the parties that the June 3, 2019

order is not a final order because it does not dispose of all claims and all

parties. Id.; see also Melvin v. Doe, 836 A.2d 42, 44 n.4 (Pa. 2003)

(“[A]n order denying a motion for summary judgment does not terminate
____________________________________________


6 Because we “‘lack jurisdiction over an unappealable order, it is incumbent
on us to determine, sua sponte when necessary, whether the appeal is taken
from an appealable order.’” In the Interest of J.M., 219 A.3d 645, 650
(Pa. Super. 2019) (quoting Kulp v. Hrivnak, 765 A.2d 796, 798 (Pa. Super.
2000)).

7We need not examine the second category, as the trial court did not certify
permission to appeal the June 3, 2019 order, and the order is not appealable
as of right by law.



                                           -7-
J-A13041-20


the litigation, and thus is not an appealable order.”) (citations omitted).

Instead, Appellants maintain that the order is a collateral order pursuant to

Rule 313. Appellants’ Brief at 1, 7-16, 45.

      “Whether an order is appealable as a collateral order is a question of

law; as such, our standard of review is de novo and our scope of review is

plenary.” Collier v. Nat'l Penn Bank, 128 A.3d 307, 312 (Pa. Super. 2015)

(citation omitted). We have explained the collateral order doctrine as

follows.

      The “collateral order doctrine” exists as an exception to the
      finality rule and permits immediate appeal as of right from an
      otherwise interlocutory order where an appellant demonstrates
      that the order appealed from meets the following elements: (1)
      it is separable from and collateral to the main cause of action;
      (2) the right involved is too important to be denied review; and
      (3) the question presented is such that if review is postponed
      until final judgment in the case, the claimed right will be
      irreparably lost. See Pa.R.A.P. 313.

      Our Supreme Court has directed that Rule 313 be interpreted
      narrowly so as not to swallow the general rule that only final
      orders are appealable as of right. To invoke the collateral order
      doctrine, each of the three prongs identified in the rule’s
      definition must be clearly satisfied.

Interest of J.M., 219 A.3d at 655, quoting In re W.H., 25 A.3d 330, 335

(Pa. Super. 2011).

      The trial court did not discuss the appealability of its order in its Rule

1925(a) opinion. Appellants argue in their brief that each of the three prongs

of the collateral order test is met. See Appellants’ Brief at 1, 7-16.

Regarding the first prong, they contend that “the main issue appealed –

whether the [Homeowners’] case should be dismissed as time-barred under

                                     -8-
J-A13041-20


the [s]tatute of [r]epose – is entirely collateral to the merits of their case –

whether there are defects in their homes, caused by [Appellants],

redressable in a civil action.” Id. at 7.8 Next, Appellants claim their interests

are too important to be denied immediate review. They argue that, because

the statute of repose relating to construction projects “completely abolishes”

the cause of action when suit is not commenced within 12 years of

construction completion, their interests in statutory immunity and finality are

important “system-wide” for both them and non-parties alike. Id. at 10-12.

Appellants further reason that, because the trial court found the word

“lawfully” in the statute of repose unclear, there is an “immediate,

Commonwealth-wide interest in the resolution” of whether the statute of

repose “protects builders who operate with required permits, or only those

whose projects are built non-defectively and to code.” Id. at 13-14. Finally,

Appellants claim that their immunity from suit is irreparably lost if review is

delayed until after trial. Id. at 14. They argue that their immunity defense




____________________________________________


8 We note that Appellants state in their brief that they “seek a reversal of the
trial court’s refusal to enter summary judgment, but only as to the
Jolinger/Lerner [p]laintiffs. The other plaintiffs’ claims would remain
unaffected.” Appellants’ Brief at 6. However, in light of the remainder of
their brief, it is clear that Appellants seek reversal, based on the statute of
repose, as to Scott and Karen Hornbaker, as well as James Jolinger and
Robin Lerner (i.e., the Homeowners).




                                           -9-
J-A13041-20


“cannot be reclaimed after proceeding through plenary discovery and trial.”

Id. at 14-16.9

       Turning to the application of the first prong of the collateral order test,

       an order is separable from the main cause of action if it is
       entirely distinct from the underlying issue in the case and if it
       can be resolved without an analysis of the merits of the
       underlying dispute. Although appellate courts tolerate a degree
       of interrelatedness between merits issues and the question
       sought to be raised in the interlocutory appeal, the claim must
       nevertheless be conceptually distinct from the merits of
       plaintiff’s claim.

Interest of J.M., 219 A.3d at 655-56 (footnote, citations, and quotation

marks omitted). “[W]here the issue presented is a question of law as

opposed to a question of fact, an appellant is entitled to review under the

collateral order doctrine; however, if a question of fact is presented,

appellate jurisdiction does not exist.” Collier, 128 A.3d at 312, citing

Aubrey v. Precision Airmotive LLC, 7 A.3d 256, 262 (Pa. Super. 2010).

       Here, application of the statute of repose to Appellants is at issue.

While statutory interpretation of the term “lawfully” as used in section 5536

raises a legal question, resolution of this legal question does not answer

whether Appellants are entitled to protection under the statute of repose




____________________________________________


9 In their reply brief, Appellants argue that the Homeowners have conceded
appellate jurisdiction by failing to raise the issue in their brief. Appellants’
Reply Brief at 1-2. However, as noted supra, we may raise sua sponte the
issue of jurisdiction.



                                          - 10 -
J-A13041-20


because the factual issue of whether Appellants’ construction was lawful

remains.

      Appellants argue the term “lawfully” is limited to an inquiry into

“builders’ and contractors’ general, overall operations,” rather than a

restrictive interpretation of the term to mean technical compliance with

building code requirements. Appellants’ Brief at 31-38. On the other hand,

the Homeowners maintain that “lawfully” means compliance with “state

and/or local building codes, ordinances, rules, and statutes.” Homeowners’

Brief at 11, 19-48. After a statutory construction analysis, the trial court

rejected Appellants’ interpretation and concluded the statute “offer[s]

protection only for those who perform, furnish, or design improvement to

real property in accordance with current local and state ordinances,

regulations[,] and statutes at the time” of construction. Trial Court Opinion,

8/15/2019, at 5-6.

      Yet, as Appellants concede, regardless of how “lawfully” is interpreted,

there is still an unresolved factual issue relating to whether Appellants

“lawfully” constructed the homes. See Appellants’ Brief at 23-45 (stating

“[a]ll elements of the [s]tatute [of repose] are undisputed, save one” and

arguing there is no record evidence Appellants failed to act “lawfully” under

either statutory interpretation advanced by the parties); see also Trial Court

Opinion, 8/15/2019, at 2 (“[A] genuine issue of material fact exists as to

whether [Appellants] lawfully constructed the [Homeowners’] homes.”);


                                    - 11 -
J-A13041-20


Order, 6/3/2019 (“This [c]ourt finds that a genuine issue of material fact

exists as to whether the homes were lawfully constructed, under either

aforementioned interpretations of “lawfully[,”] thus[] precluding entry of

judgment as a matter of law on whether [Appellants] are members of the

class of persons protected by the [s]tatute of [r]epose.”). As the trial court

pointed out, during discovery the Homeowners “produced an expert report

wherein the expert opine[d] that [Appellants] failed to comply with the 1999

and/or 2000 [Building Officials Code Administrators International (BOCA)]

codes when constructing the [Homeowners’] homes.” Trial Court Opinion,

8/15/2019, at 2. Thus, under the trial court’s interpretation of “lawfully,” a

factual question remains as to whether Appellants violated building codes.

However, even assuming arguendo we agreed with Appellants’ interpretation

of “lawfully,” the case would not necessarily be at an end. The factfinder

would still need to determine whether the evidence showed Appellants had

all required permits at the time of construction to be considered “lawful”

under section 5536, which may or may not result in a resolution of the

statute of repose question in their favor.

      Based on the foregoing, we do not find the order is clearly separable

from the main action. Appellants’ argument, i.e., the work was performed

“lawfully” and thus barred by the statute of repose, is not entirely distinct

from the underlying issue in the case, i.e., whether the construction of the

homes was defective. See Interest of J.M., 219 A.3d at 655. Although a


                                     - 12 -
J-A13041-20


degree of interrelatedness between merits issues and the question sought to

be raised in the interlocutory appeal is tolerable, the claim must nonetheless

be conceptually distinct from the merits of the Homeowner’s claim. See id.

We cannot say that is the case here. Resolving the issue presented by

Appellants concerning the applicability of the statute of repose necessarily

involves a determination of fact relating to whether the construction was

lawful, which is intertwined with the determination of liability. Thus, our

appellate review of Appellants’ issue would entail a fact-based inquiry that is

not appropriate under the collateral review doctrine. See Collier, 128 A.3d

at 312.

      We next turn to the second prong, importance of the right. Pa.R.A.P.

313(b). “[T]he overarching principle governing ‘importance’ is that … an

issue is important if the interests that would potentially go unprotected

without immediate appellate review of that issue are significant relative to

the efficiency interests sought to be advanced by adherence to the final

judgment rule.” Ben v. Schwartz, 729 A.2d 547, 552 (Pa. 1999). Thus,

“[i]n analyzing the importance prong, we weigh the interests implicated in

the case against the costs of piecemeal litigation.” Id.

      As noted supra, Appellants assert the interests in immunity from suit

and finality are sufficiently important to warrant immediate review. We do

not believe the potential loss of these interests without immediate appellate

review are significant relative to the efficiency interest of the final order rule


                                     - 13 -
J-A13041-20


in discouraging piecemeal litigation. The construction statute of repose

represents a balance among public, industry, and individual interests and we

do not see any compelling public policy concerns that are too important to

be denied review at this stage of the proceedings. “For purposes of defining

an order as a collateral order under Rule 313, it is not sufficient that the

issue be important to the particular parties. Rather it must involve rights

deeply rooted in public policy going beyond the particular litigation at hand.”

Geniviva v. Frisk, 725 A.2d [1209,] 1213-14 (Pa. 1999). The statute of

repose is at issue in only two of the five homes in this litigation and

Appellants have only generally asserted that the interpretation of “lawfully”

implicates public policy concerns that extend beyond the parties at hand.

The resolution of this issue will not dictate whether a homeowner may

maintain an action against the builder, but rather it will determine what kind

of factual evidence    is required to     demonstrate   the   builder   lawfully

constructed the home. Thus, we do not find that Appellants satisfied the

second requirement under Rule 313.

      Nor do we find that going to trial constitutes the type of irreparable

loss contemplated by the third prong. See Pa.R.A.P. 313(b). To find

otherwise would be an archetypal case of the exception swallowing the rule.

See Interest of J.M., 219 A.3d at 655; Rae v. Pennsylvania Funeral

Directors Ass'n, 977 A.2d 1121, 1126 (Pa. 2009) (stating “our precedent

strongly cautions against permitting the collateral order doctrine to become


                                    - 14 -
J-A13041-20


an exception which swallows, in whole or in any substantial part, the final

order rule”). The court found the motion for summary judgment to be

premature and Appellants “would have ample opportunity to develop a

record and raise the issue later in the trial proceedings.” Trial Court Opinion,

8/15/2019, at 6. Appellants’ claim that the suit is barred under section 5536

is not irreparably lost, as there is a means by which to argue later that the

Homeowners are not entitled to relief. In denying summary judgment, the

trial court’s rejection of the statute-of-repose defense did not terminate the

litigation between the parties, dispose of the entire case, or put Appellants

out of court. Rather, Appellants may still litigate their case below and of

course, appeal the final order of the trial court. Appellants’ interests will not

go unprotected because they can defend this action at trial, and Appellants’

claims will not be irreparably lost if review is postponed until final judgment.

Appellants do not lose their right to raise later a defense based on the

statute of repose. As our Supreme Court noted, “[a]ny efficiencies gained in

reduced trial litigation would be at the expense of increased appellate

litigation.” Geniviva, 725 A.2d at 1214.

      Moreover, our conclusion is consistent with precedent recognizing that

we “construe the collateral order doctrine narrowly so as to avoid ‘undue

corrosion of the final order rule,’ … and to prevent delay resulting from

‘piecemeal review of trial court decisions.’” Shearer v. Hafer, 177 A.3d




                                     - 15 -
J-A13041-20


850, 858 (Pa. 2018) (citation and brackets omitted). Our Supreme Court has

explained as follows.

            As colorfully explained by then-Justice, later Chief
            Justice, Henry X. O’Brien, “[i]t is more important to
            prevent the chaos inherent in bifurcated, trifurcated,
            and multifurcated appeals than it is to correct each
            mistake of a trial court the moment it occurs.”
            Calabrese     v.   Collier   Township      Municipal
            Authority, [] 248 A.2d 236, 238 ([Pa.] 1968)
            (O’Brien, J., dissenting). Moreover, as parties may
            seek allowance of appeal from an interlocutory order
            by permission, we have concluded that that
            discretionary process would be undermined by an
            overly permissive interpretation of Rule 313.
            Geniviva, 725 A.2d at 1214 n.5.

      Shearer, 177 A.3d at 858. See also Hession Condemnation
      Case, [] 242 A.2d 432, 437 ([Pa.] 1968) (O’Brien, J., dissenting)
      (commenting regarding statute permitting immediate appeal of
      interlocutory order: “The bifurcated appeal foisted upon the
      courts can only be termed a judicial Hydra. Would that a
      Hercules could appear ... to slay this monster.”).

Interest of J.M., 219 A.3d at 655. Thus, having concluded that we have no

jurisdiction to review the trial court’s June 3, 2019 order, the appeal is

quashed.

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/5/20


                                    - 16 -